Title: To Thomas Jefferson from Francis Say, 23 February 1801
From: Say, Francis
To: Jefferson, Thomas



Sir
Baltimor Febuary 23 1801

I have spoke to James according to your Desire he has made mention again as he did before that he was willing to serve you before any other manin the Union but sence he understands that he would have to be among strange servants he would be very much obliged to you if you would send him a few lines of engagement and on what conditions and what wages you would please to give him with your own hand wreiting—  and I myself should be very much obliged to you if you let me know How soon you would want me I should myself wish to serve you before any other manI have already refused some good employment on acount of yours since Mr. Randolph has made mention to me when he came from Philadelphia. you know very well that I am a poor man
I remain with due respest your Humble Servant

Francis Say

 